                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



  UNITED STATES OF AMERICA,                            Case No. 3:17-cr-00262-MO-1

                                    Plaintiff,
                                                       ORDER GRANTING MOTION TO
                       v.                              REDUCE SENTENCE

  RODOLFO WESLEY HERRERA-
  PORTILLO,

                                  Defendant.

       This matter is before the Court on the defendant's unopposed motion to reduce sentence

pursuant to 18 U.S.C. § 3582(c)(l)(A)(i). Based on the motion and after full consideration of the

relevant factors under 18 U.S.C. § 3553(a), the Court finds that extraordinary and compelling

reasons warrant a reduction of defendant's sentence to time served for the reasons stated in the

defendant's motion. The effective date shall be 72 hours after the entry of an amended judgment

in order to permit time for Immigration and Customs Enforcement to arrange for the defendant to

be transferred to its custody and for the private prison under Bureau of Prisons contract to provide

a test and determine that Mr. Herrera-Portillo does not have a positive result for Covid-19. If the

facility cannot or does not make the determination by that date, the government shall notify the


Page 1 ORDER GRANTING MOTION TO REDUCE SENTENCE
Court without delay. The Court concludes that the defendant's release pursuant to this order will

not pose a danger to any other person or the community and is consistent with Sentencing

Commission policy statements and the totality of the circumstances.

       The Court therefore GRANTS the Motion to Reduce Sentence to time served.

       IT IS HEREBY ORDERED that an amended judgment and commitment order shall be

prepared and entered forthwith amending the term of imprisonment to time served, effective 72

hours after the entry of the amended judgment, with all conditions of supervised release remaining

the same.




                                                 .            .
                                                ited States Distr        Judge




Page 2 ORDER GRANTING MOTION TO REDUCE SENTENCE
